Citation Nr: 0713445	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar spine disability, rated as 10 percent from July 16, 
1996 to December 17, 2004, and rated as 40 percent disabling 
from December 18, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from December 1971 to August 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to a rating in excess of 
10 percent for the service-connected low back disability.

In August 1999, the veteran testified at a personal hearing 
before a Veterans Law Judge who has since retired from the 
Board.  A transcript of his testimony is associated with the 
claims file.  

The case was remanded to the RO by the Board in February 
2000, September 2000, June 2003, October 2004, and June 2006 
for additional development and adjudicative action.  

In a September 2005 rating decision, the RO increased the 10 
percent rating to 40 percent for the service-connected lumbar 
spine disability, effective from December 18, 2004.  In 
addition to the increased rating, the RO also assigned 
separate 10 percent ratings for radiculopathy of the right 
and left lower extremities as a neurological component of the 
service-connected low back disability.  

The June 2006 remand explained to the veteran that the August 
1999 Board hearing was chaired by a Veterans Law Judge who 
was no longer employed by the Board, and as such, the veteran 
had a right to another Board hearing before a Veterans Law 
Judge who would ultimately decide his appeal.  The veteran 
chose to appear for another Board hearing, which was held 
before the undersigned Veterans Law Judge sitting at the RO 
in September 2006.  A transcript of the testimony is 
associated with the claims file.  



FINDINGS OF FACT

1.  For the period from July 16, 1996 to December 17, 2004, 
the veteran's service-connected low back disability was 
manifested by subjective complaints of pain and numbness in 
the toes, without commensurate objective medical findings, 
and no more than slight limitation of motion or 
characteristic pain on motion; neither incapacitating 
episodes, neurological deficit, muscle spasm on extreme 
forward bending, nor unilateral loss of lateral spine motion, 
in the standing position was shown.  

2.  For the period from September 26, 2003 to December 17, 
2004, the medical evidence does not demonstrate 
incapacitating episodes requiring bed rest prescribed by a 
physician, limitation of forward flexion of the thoracolumbar 
spine to 60 degrees or less, or limitation of the combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

3.  Since December 18, 2004, the medical evidence 
demonstrates that the veteran's service-connected low back 
disability has been manifested by severe limitation of 
motion, severe lumbosacral strain, and degenerative changes 
of the spine with radiculopathy of the lower extremities 
bilaterally; however neither pronounced intervertebral disc 
syndrome, nor ankylosis of the lumbar spine has ever been 
demonstrated, and there is no evidence that the veteran 
suffers from incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 weeks in a 
twelve month period.  


CONCLUSIONS OF LAW

1.  Prior to December 18, 2004, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected lumbar spine disability were not met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 
26, 2003); Diagnostic Codes 5237-5243 (in effect since 
September 26, 2003).  

2.  Since December 18, 2004, the criteria for the assignment 
of a rating in excess of 40 percent for the service-connected 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (prior to September 26, 2003); 
Diagnostic Codes 5237-5243 (in effect since September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In October 2003, November 2004 and August 2006 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed December 1998 statement of the case (SOC) and 
June 2000, June 2001, June 2004 and September 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  
Further, the claims file reflects that the September 2005 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The veteran has not been prejudiced in any way by the notice 
provided by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran has testified 
at two personal hearings, and he has been afforded VA 
examinations relevant to his claim.  Importantly, the veteran 
testified at his September 2006 Board hearing that he began 
receiving medical disability compensation from the Social 
Security Administration (SSA) in 2000 for his nonservice-
connected heart disorder as well as his back and leg 
disabilities.  VA has not attempted to retrieve the SSA award 
letter or the medical evidence on which the SSA relied to 
makes its determination as the veteran has expressly 
indicated, in April 2000 and October 2002 correspondence, 
that he only receives medical treatment from VA facilities.  
Thus, any records relied upon by SSA would be duplicative of 
evidence already in the claims file.  VA's duty to assist the 
veteran in obtaining evidence extends only to relevant 
records, pursuant to 38 U.S.C.A. § 5103A(b)(1).

No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision as the veteran was 
specifically apprised of the Dingess requirements in an 
August 2006 letter.  

II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
lumbar spine disability, which is rated as 10 percent 
disabling from July 16, 1996, and 40 percent disabling from 
December 18, 2004.  At his personal hearing before the 
undersigned in September 2006, the veteran and his 
representative argued that the criteria had been met for the 
assignment of a 60 percent rating for intervertebral disc 
syndrome, based on the veteran's reported constant pain, 
which increased with activity, as well as radiculopathy of 
both extremities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

During the course of this appeal, the regulations governing 
rating service-connected disabilities of the spine were 
amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the both the former and the current schedular 
criteria are considered because, should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).

The veteran's service-connected low back disability, 
originally characterized as low back pain with mild muscle 
spasm, was initially rated as noncompensably disabling under 
Diagnostic Code 5295 for lumbosacral strain.  Subsequent to 
the veteran's claim for increase, received at the RO on July 
16, 1996, the RO issued a November 1997 rating decision which 
increased the rating to 10 percent, effective from July 16, 
1996.  The veteran appealed that determination.

The increase to 10 percent was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (pre-2003) for lumbosacral 
strain.  Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  In December 
2004, the RO issued another rating decision which further 
increased the rating to 40 percent for the service-connected 
low back disability, now characterized as lumbosacral strain.  
The increase to 40 percent was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (post-2003), effective from 
December 18, 2004.  

The diagnostic criteria for the evaluation of spinal 
disabilities was modified in 2002 and again in 2003.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  The record reflects that 
the RO provided the veteran with notice of the revised 
regulations in the September 2005 SSOC, described above.  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 10 percent disability evaluation was 
warranted for slight limitation of motion, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
Diagnostic Code 5292 allows for a schedular rating of no more 
than 40 percent, which is the maximum rating.

Finally, Diagnostic Code 5293, effective prior to September 
23, 2002, postoperative, cured intervertebral disc syndrome 
warrants a zero disability rating, mild intervertebral disc 
syndrome warrants a 10 percent disability rating, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002). 

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of the 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

All other back disabilities, including lumbosacral strain 
(Diagnostic Code 5237) and/or degenerative arthritis of the 
spine (Diagnostic Code 5242) are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

In conjunction with the veteran's July 1996 claim for an 
increased rating, the veteran was examined by VA in October 
1996.  The October 1996 VA examination report revealed that 
the veteran complained of numbness in his toes, bilaterally, 
which worsened with standing and walking.  On examination, 
deep tendon reflex (DTR) was 1+ bilaterally, babinski was 
negative.  The veteran exhibited good power and tone in all 
limbs.  The veteran was able to walk on his heels and toes.  
Straight leg raising (SLR) was 90 degrees bilaterally with 
tight sensation on the back of the thigh.  There was no 
tenderness in the lumbosacral area.  Pain, touch, position 
and vibratory sensation were within normal limits.  
Coordination was within normal limits.  The diagnosis was low 
back pain, but no lateralizing neurologic deficit was 
detectable.  

The noncompensable rating for the service-connected lumbar 
spine disability was increased to 10 percent, effective on 
July 16, 1996, the date on which the RO received the 
veteran's claim for increase.  

An October 1997 CT scan of the lumbosacral spine was 
performed to rule out disc herniation.  The impression was no 
disc herniation at either L3-4, L4-5 or L5-S1.  Neural 
foramina, facet joints and posterior elements were 
unremarkable at all three levels.

At his personal hearing in August 1999, the veteran testified 
that he used a TENS unit for his back pain, but he was unable 
to take prescription pain medication such as anti-
inflammatories because of his Coumadin therapy for his heart.  
The veteran testified that the pain radiated down into his 
legs and into the toes.  The veteran reported that his pain 
was constant, and rated his pain as a 9 out of 10.  

At a June 2000 VA examination, the veteran reported that he 
was unable to sit still and remained in constant motion to 
relieve his pain.  On examination, the veteran was able to 
flex the lumbosacral spine to 80 degrees and extend to 30 
degrees.  He had bilateral lateral bending to 40 degrees.  He 
had a negative straight leg raising test bilaterally.  There 
was no atrophy noted in either lower extremity.  There was no 
coccygeal tenderness, no paraspinal spasm, and no spinal 
tenderness.  Deep tendon reflexes at both knees and ankles 
were equal and active.  There was no sensory loss present.  
There was no weakness in any major muscle group that could be 
demonstrated.  The examiner referred to a May 2000 MRI report 
which revealed desiccation at the L4-L5 level with posterior 
annular bulge causing mild spinal stenosis and partial 
bilateral foraminal encroachment.  Routine x-rays of the 
lumbar spine indicated marginal spur of the L5 superior end 
plate, a minor abnormality.  The examiner opined that there 
was no objective evidence either on clinical examination or 
on x-ray study which would impair the veteran's ability to 
function.  The veteran stated that he had pain in every 
muscle group of his body and that he could only get relief 
with constant motion.  The veteran appeared to be severely 
hyperactive.  The examiner was unable to document any 
impairment or limitation of function with regard to the 
veteran's lumbar spine.  

At an April 2001 VA examination, the veteran reported that 
his back pain started after he stood for ten minutes.  He was 
reportedly unable to lift.  The veteran had a back brace, 
which he used when he wanted to exercise or anticipated 
lifting.  On examination, flexion of the lumbosacral spine 
was to 95 degrees and extension was to 30 degrees.  Right 
lateral bending and left lateral bending were to 30 degrees 
each.  Right and left lateral rotation exceeded 50 degrees.  
There was negative straight leg raising test bilaterally.  
There was no atrophy of the quadriceps.  Knee jerks were +3 
bilaterally.  Ankle jerks were +2 bilaterally.  There was no 
weakness demonstrated in any major muscle group in either 
lower extremity.  There was no sensory loss in either lower 
extremity.  The examiner pointed out that during the entire 
examination the veteran never stopped moving.  The examiner 
opined that the veteran demonstrated no objective findings, 
either on examination or x-ray, which could explain the 
veteran's subjective complaints of pain and fatigability, 
which opinion was supported by the lack of any neuromuscular 
deficit and normal range of motion throughout.  The examiner 
concluded that the veteran's lumbar spine disability, if any, 
was minimal.  

An April 2001 x-ray study noted spondylotic changes of the 
spine, a minor abnormality.  

A February 2003 VA examination for hypertension (unrelated to 
the veteran's back disability) revealed that the veteran 
reported a pain level of 0 at the time of the examination.  
Additionally, the examiner documented that he and the veteran 
climbed two flights of stairs together during the 
examination, and the veteran did so without difficulty.  
There was no clubbing present in the extremities.  

At a December 18, 2004 VA examination, the veteran reported 
pain from his lower back to the mid-thoracic area, a sharp 
pain, sometimes at a level of 10/10.  The veteran reportedly 
lost 100 percent of function with pain.  The pain occurred 
daily if he sat 5-10 minutes, stood 10-15 minutes, walked a 
block or walked for 10-15 minutes.  The pain, in the L4-5/S1-
2 area reportedly radiated to both hips and down both legs to 
the foot.  The veteran also reported numbness from his back 
to the soles of his feet.  The veteran used herbal 
supplements and vitamins to treat his back pain; however he 
did not take any prescription medication for that.  The 
veteran also reported dizziness, visual disturbance, and 
weakness associated with the back pain.  Bladder and/or bowel 
problems were denied.  The veteran walked unaided, but he 
reportedly used a cane most of the time; he did not use 
crutches or a walker, although he did have a scooter.  He 
used a back brace, which reportedly helped some.  The veteran 
reported being unsteady and he sometimes fell.  The veteran 
had not undergone any back surgery.  There was no 
incapacitation.  The veteran could drive for an hour, then he 
needed to stretch to avoid back pain.  

Examination of the back revealed kyphosis of his upper back 
in the thoracic area.  The veteran was tender from the lower 
thoracic area to the lumbosacral area, and he had some spasms 
in the lumbosacral area also.  The veteran looked downward 
while walking because he was afraid of falling.  Symmetry of 
the back was normal.  The veteran had calluses on both the 
first and fifth toes on both feet.  Range of motion of the 
lumbosacral spine revealed forward flexion to 70 degrees out 
of 90 X2 active, with pain at 70 degrees, relieved at 0.  
Repeated, flexion was 60 degrees out of 90, pain at 60, 
relieved at 0.  Against resistance, forward flexion was 30 
degrees out of 90, with pain at 30, relieved at 0.  Backward 
extension was 20 degrees out of 30 initially.  Repeated, it 
was 15 degrees out of 30 X2, with pain at 15, relieved at 0.  
Against resistance, backward extension was 5 degrees out of 
30, with pain at 5, relieved at 0.  Left lateral flexion was 
20 degrees out of 30 X2 active, with pain at 20, relieved at 
0.  Repeated, left lateral flexion was 15 degrees out of 30, 
with pain at 15, relieved at 0.  Against resistance, left 
lateral flexion was 5 degrees out of 30, with pain at 5 
degrees, relieved at 0.  Right lateral flexion was 20 degrees 
out of 30 X2, with pain at 20, relieved at 0.  Repeated, 
right lateral flexion was 15 degrees out of 30, with pain at 
15, relieved at 0.  Against resistance, right lateral flexion 
was 5 degrees out of 30, with pain at 5, relived at 0.  Left 
lateral rotation was 30 degrees out of 30 X2 active, with 
pain at 30, relieved at 0.  Repeated, left lateral rotation 
was 20 degrees out of 30, pain at 20, relieved at 0.  Against 
resistance, left lateral rotation was 15 degrees out of 30, 
with pain at 15, relieved at 0.  Right lateral rotation was 
20 degrees out of 30 X2 active, pain at 20, relieved at 0.  
Repeated, right lateral rotation was 10 degrees out of 30, 
pain at 10, relieved at 0.  Against resistance, right lateral 
rotation was 5 degrees out of 30.  DTR's were 2+ bilaterally.  
Strength in the lower back was 4/5.  Sensory examination was 
normal.  There was no numbness of his legs or his feet.  
Straight leg raising was positive at 30 degrees; the veteran 
complained of pain in the back of both legs.  

X-rays of the lumbar spine were normal, per the examiner.  
The diagnosis was lumbosacral strain with bilateral 
radiculopathy and severe decreased range of motion and 
function secondary to flare-ups and repetition.  

Based on the findings set forth in the December 2004 
examination, the RO increased the 10 percent rating to 40 
percent for the service-connected lumbar spine disability, 
effective from December 18, 2004, the date of the VA 
examination.  The RO also granted service connection for 
radiculopathy of the lower extremities, and assigned separate 
10 percent ratings for each extremity.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  More 
specifically, the Board must now determine whether an 
increased rating, in excess of 10 percent, is warranted for 
the period prior to December 18, 2004, under either the old 
or revised regulations, keeping in mind that a rating under 
the revised regulations may not be applied until the 
effective date of the revised regulations.  Then, the Board 
must determine whether a rating in excess of 40 percent is 
assignable for the service-connected lumbar spine disability, 
on or after December 18, 2004.  

The medical evidence dated prior to December 18, 2004 does 
not demonstrate that a rating in excess of 10 percent is 
warranted for the veteran's service-connected lumbosacral 
spine disability.  First, in terms of the old criteria, there 
are no objective findings of muscle spasm on extreme forward 
bending and/or unilateral loss of lateral spine motion in 
standing position, or moderate limitation of motion.  Despite 
the veteran's consistent complaints of constant low back pain 
with radiation to the lower extremities, VA examinations in 
October 1996, June 2000 and April 2001 noted only subjective 
complaints.  All three of those examination reports 
essentially indicate that the objective findings were 
inconsistent with the veteran's subjective complaints.  The 
examiners in October 1996 and June 2000 could not even 
appreciate any muscle spasm or tenderness of the lumbar spine 
on palpation, or neurological deficit.  The October 1997 CT 
scan was negative for disc herniation, and the VA examiners 
from October 1996, June 2000 and April 2001 specifically 
opined that the veteran had only minimal, if any, functional 
limitations as a result of his back disability.  

Moreover, the February 2003 VA examination for hypertension 
revealed that the veteran reported a pain level of 0 and was 
able to climb two flights of stairs without difficulty.  

The medical evidence simply does not support the assignment 
of a rating in excess of 10 percent prior to December 18, 
2004, under the regulations in effect prior to September 26, 
2003.  Although the veteran reported near-constant pain, 
which occasionally radiated down the leg, and which became 
worse after prolonged sitting, standing or ambulating, the 
objective evidence of record did not show any nerve root 
impingement, degenerative changes, and/or muscle spasm on 
examinations of 1996, 2000 or 2001.  As such, the criteria 
are not met for the assignment of a rating in excess of 10 
percent under the old regulations for lumbosacral strain or 
limitation of motion of the lumbar spine, prior to September 
26, 2003.  

Prior to the 2002/2003 regulatory changes, ratings in excess 
of 10 percent were assignable for residuals of a fractured 
vertebra, ankylosis of the lumbar spine, and intervertebral 
disc syndrome.  However, as none of these conditions were 
objectively demonstrated prior to the December 18, 2004 VA 
examination, ratings in excess of 10 percent are not for 
application pursuant to these criteria prior to December 18, 
2004.  

38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran's disability is largely manifested by 
painful motion and weakness, have been considered.  Although 
the veteran has pain and additional fatigability on 
repetitive motion, the 10 percent disability rating prior to 
December 18, 2004 considers the veteran's functional loss, 
pain, and weakness resulting from his lumbar spine injury.  
Indeed, without consideration of these additional factors, 
the veteran would not meet the criteria for a 10 percent 
rating.

Likewise, the criteria for the assignment of a rating in 
excess of 10 percent under the revised criteria are also not 
met.  There is no medical evidence of record dated from 
September 2003 up to the date of the December 2004 examiner 
on which a change in the disability rating for the service-
connected lumbar spine disability could be based, under 
either the new or the old regulations.  Furthermore, the 
evidence during that time period does not establish any basis 
for a change in the 10 percent rating assigned prior to 
December 2004, under the revised criteria governing 
disabilities of the spine.  In this regard, there is no 
evidence of neurological impairment of the spine prior to 
December 2004.  Additionally, there is no medical evidence of 
record showing forward flexion of the thoracolumbar spine 
limited to 60 degrees or less, or a combined range of motion 
limited to 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  There is no evidence of intervertebral 
disc syndrome.  Thus, a rating in excess of 10 percent under 
the revised criteria prior to December 2004 for the service-
connected lumbar spine disability is not for application.  

In sum, the record does not show an increase in severity of 
the veteran's service-connected lumbosacral strain until 
December 18, 2004, the date of the VA examination showing 
severe limitation of motion and severe lumbosacral strain 
with radiculopathy.  The RO has assigned a 40 percent rating 
based on the revised criteria.  

Under the criteria in effect prior to September 2003, the 
assigned 40 percent rating is the highest rating assignable 
under both Diagnostic Codes 5292 and 5295 for limitation of 
motion of the lumbar spine and/or lumbosacral strain.  As 
such, a higher rating is not for application under Diagnostic 
Code 5292 or 5295 at any time on or after December 18, 2004.  
Another result of the RO's recent grant of an increased (40 
percent) rating is that consideration of the effects of pain 
as described in 38 C.F.R. §§ 4.40, 4.45 (2006) is obviated.  
Functional losses due to pain or other manifestations of the 
veteran's low back disability must be accounted for in terms 
of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, such an analysis is not required when 
the maximum disability rating assignable for limitation of 
motion of the affected area has already been assigned, or 
when the applicable rating criteria are not predicated on the 
loss of range of motion.  See Johnston v. Brown, 10 Vet. App. 
80 (1997). 

Other old criteria have been considered, such as Diagnostic 
code 5285 and 5286 which afford ratings in excess of 40 
percent; however, as neither ankylosis of the spine, nor 
residuals of a fractured vertebra are shown, assignment of a 
rating under these codes is not for application in this case.  

Finally, a rating in excess of 40 percent under Diagnostic 
Code 5293 has also been considered.  Although the veteran had 
not been diagnosed with intervertebral disc syndrome, the 
December 2004 examiner did make a diagnosis of radiculopathy 
of the lower extremities, bilaterally.  Nevertheless, even 
with consideration of the radiculopathy, or neurological 
deficit, noted on examination in December 2004, the criteria 
are still not met for the assignment of a rating in excess of 
40 percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  In order to warrant the next higher, 60 percent 
rating, the evidence would have to show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  This has never been 
demonstrated, and there is no evidence of "diseased discs" 
or little intermittent relief.  As evidenced by the findings 
at the February 2003 hypertension examination, the veteran 
was in no pain and he was able climb two sets of stairs with 
ease.  Moreover, the VA treatment records do not show that 
the veteran seeks regular treatment for his back pain.  These 
observations serve to establish a finding against "little 
intermittent relief."  Additionally, there is no indication 
that the veteran suffers from near-constant incapacitating 
episodes, and there is no indication that the veteran has 
been prescribed bed rest by a physician for his back pain.  
There is no doubt that the veteran has back pain, with 
complaints of pain radiating into his lower extremities, but 
the record does not support a finding of pronounced 
intervertebral disc syndrome.  As such, the next higher 
rating of 60 percent under the old criteria is not assignable 
at any time during the appeal period.  

Likewise, a rating in excess of 40 percent is not assignable 
under the revised criteria for the period commencing on 
December 18, 2004.  To warrant the next higher rating under 
the revised criteria, the evidence would have to show 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during a twelve 
month period.  Neither of these scenarios has ever been 
demonstrated.  As such, the criteria for the assignment of a 
rating in excess of 40 percent are not met for the period 
commencing on December 18, 2004.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
(2006) has also been considered.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  However, there has been no 
showing that the service-connected lumbar spine disability 
under consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular scheduler standards.  Undoubtedly, 
the veteran has significant impairment of the back, which 
results in certain work restrictions.  However, the regular 
scheduler standards contemplate the symptomatology shown.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent prior to December 18, 2004 and in 
excess of 40 percent since December 18, 2004 for the 
veteran's service-connected lumbosacral strain.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  






ORDER

An increased rating in excess of 10 percent prior to December 
18, 2004 and in excess of 40 percent since December 18, 2004, 
for the service-connected lumbosacral strain is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


